Citation Nr: 1808119	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 12, 2002, for grant of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA) in Washington, DC.  In March 2013, the Board remanded the matter for additional development.

As will be discussed herein, the Board finds that the Veteran has reasonably raised a claim that a June 1996 rating decision contained clear and unmistakable error when denying service connection for IBS.  The Board does not have jurisdiction to adjudicate the merits of this claim herein.  As such, this claim is referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the RO assigned an incorrect effective date of March 12, 2002 for service connection for IBS.  The Veteran's original claim of entitlement to service connection for IBS was denied in a June 4, 1996 rating decision.  The Veteran filed a notice of disagreement (NOD) to the rating decision in August 1996.  A statement of the case (SOC) for the claimed stomach condition was issued in January 1998.  A VA Form 9 was received on May 1, 1998.  In the December 2013 VA Form 9, the Veteran asserted that the June 1996 rating decision contains CUE.  This CUE matter, which has not been adjudicated to date, is inextricably intertwined with the issue of entitlement to an effective date earlier than March 12, 2012 for the grant of service connection for IBS and needs to be addressed prior to a determination of the effective date issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate in a rating decision the issue of whether there is CUE in a June 1996 rating decision that denied entitlement to service connection for IBS.

2.  Thereafter, the AOJ must readjudicate the effective date issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to her representative, and afford her an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




